Title: Editorial Note
From: 
To: 


						John A. Dix was a young aide-de-camp to Major General Jacob Brown when they traveled to Virginia in the company of Edmund Kirby, another of Brown’s aides, and Samuel A. Storrow, a judge advocate. The party visited the Madisons at Montpellier, 17–18 Feb. 1820, and arrived at Monticello on 19 Feb. in the company of John Payne Todd, Dolley Madison’s son. Dix set down a contemporary diary version that was published that same year. A version written decades later appeared posthumously in his memoirs. Both are printed here. In a lecture Dix gave on TJ later in life, he closely followed the published accounts of his visit, adding that it had lasted several days and that TJ’s appearance “was very striking” (Madison, Papers, Retirement Ser., 2:13–4; John D. Morris, Sword of the Border: Major General Jacob Jennings Brown, 1775–1828 [2000], 217; Dix’s Dec. 1857 lecture on TJ [MS in NN: Dix Papers; in an unidentified hand]).
					